          Case 1:19-cv-00521-LY Document 25 Filed 04/29/20 Page 1 of 1



                      1N THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

LONE STAR GUN RIGHTS, JUSTIN                      §
DELOSH, & JASON DAVIS,                            §
                      PLAINTIFFS,                 §
                                                  §
V.                                                §
                                                  §
REPRESENTATIVE DENNIS BONNEN,                     §
                    DEFENDANT.                    §


                                  FINAL JUDGMENT

      Before the court is the above entitled cause of action. On this date, the court rendered

an order dismissing Plaintiff's claims against Defendants for mootness. Accordingly, the

court renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

      IT IS HEREBY ORDERED that the case is CLOSED.

      SIGNED this                day of April, 2020.




                                              ITED STATES
